Case 1:21-cv-00005-MN Document 41-11 Filed 09/07/21 Page 1 of 5 PageID #: 536




               EXHIBIT “K”
8/10/2021     Case 1:21-cv-00005-MN Safe
                                     Document        41-11
                                         Family – Screen Time & Filed
                                                                Parental09/07/21        Page
                                                                         Control App - Apps    2 of 5Play
                                                                                            on Google  PageID #: 537
            Apps                   Categories
                                   Search              Home       Top charts       New releases                                                        Sign in


       My apps

       Shop


       Games

       Kids                                                             Safe Family – Screen Time &
       Editors' Choice                                                  Parental Control App
                                                                        McAfee LLC      Productivity                                          5,070
   Account
                                                                            Everyone
   Payment methods

   My subscriptions                                                     Offers in-app purchases

   Redeem                                                                      Add to Wishlist                                               Install

   Buy gift card

   My wishlist

   My Play activity

   Parent Guide




                                          McAfee Safe Family 👨‍👩‍👧‍👦 provides parents with the visibility and simple controls needed to improve
                                          web, app & digital safety for children. We encourage positive parent-child interactions and help
                                          establish trust and peace of mind in an ever-mobile, ever-social, ever-changing world.


                                          McAfee Safe Family is a comprehensive parental control app that enables you to monitor your kids’
                                          phone activities and protects your children from exposure to inappropriate digital content. It sets up a
                                          child lock that blocks inappropriate apps 🚫, monitors your kids’ cell phones 🔍, locates their
                                          position with a GPS map 🌎 using the phone tracker feature and limits their screen time ⏰ .


                                          Download McAfee Safe Family now to view reports 📋 about your kids’ device usage and allows
                                          parents to block social media apps 📵 to avoid any potential cyber-bullying or trolling. Instantly block
                                          apps you consider inappropriate, monitor your kids’ phone activities, enable a child lock 🔒 and limit
                                          screen time with a bedtime curfew ⏱. Choose to allow extra app time or provide access a blocked
                                          app plus know where your children are at all times through their connected devices with the Family
                                          Locator 👬.
                                          Features:
                                          ✔️View history about app usage activity, location details and system alert history
                                          ✔️App Blocker by category keeps your children from accessing apps in specific categories
                                          ✔️App Blocker by specific Android apps allows you to block individual apps on your kid’s Android
                                          device
                                          ✔️Set a daily time limit for apps to help manage the amount of screen time your child spends with
                                          specific applications
                                          ✔️Track a cell phone and see your kids on a live map so that you know where they are in real time -
                                          from breakfast to bedtime

https://play.google.com/store/apps/details?id=com.mcafee.security.safefamily&referrer=utm_source%3Dlandingpage%26utm_medium%3Dweblink                            1/4
8/10/2021     Case 1:21-cv-00005-MN Safe
                                     Document        41-11
                                         Family – Screen Time & Filed
                                                                Parental09/07/21        Page
                                                                         Control App - Apps    3 of 5Play
                                                                                            on Google  PageID #: 538
                                          ✔️Use geofences to receive an automatic alert when your child has arrived or left a known place
            Apps                   Categories           Home         Top charts      New releases
                                          (e.g. school, park, or library) with the GPS location tracking feature so you’ll know where they are
                                           ✔️Limit screen time to prevent your kids from using their devices early in the morning or set a
       My apps                             bedtime curfew and limit accessibility late at night

       Shop                                ✔️Use this function to promote good mental health and limit the negative impacts of artificial
                                           bluelight, which has been linked with insomnia
                                           ✔️Pause internet usage when you want to, give your kids a 1-click digital time-out when they will be
       Games
                                           unable to access the Internet or use a majority of their apps until the time-out has been removed
       Kids                                ✔️Enjoy a device free dinnertime by putting your children on time-out while eating dinner and

       Editors' Choice                     spending time with the family
                                           ✔️Uninstall protection prevents kids from uninstalling Safe Family from their Android devices and
   Account                                 PCs

   Payment methods
                                           Download McAfee Safe Family 👨‍👩‍👧‍👦 now for the peace of mind that your family will stay safer and
   My subscriptions
                                           more secure, online and on their phone.
   Redeem

   Buy gift card                           30-DAY RISK FREE TRIAL – offers the full McAfee Safe Family experience for free. McAfee Safe
                                           Family supports an unlimited number of your kids’ devices, whether it is a smart phone, tablet, laptop
   My wishlist
                                           or PC. You have the option at the end of the 30-day free trial period to sign up for an auto-renewing
   My Play activity
                                           monthly or yearly subscription.
   Parent Guide
                                           Note: McAfee Safe Family uses the Device Administrator permission to alert you when your kids try
                                           uninstalling the app from their devices.


                                           Note: This app uses Accessibility services.


                                           Facebook: https://www.facebook.com/McAfee/
                                           Instagram: https://www.instagram.com/mcafee/?hl=en
                                           YouTube: https://www.youtube.com/watch?v=cCCxjWnz-Zs
                                           Twitter: https://twitter.com/mcafee_family


                                           SUPPORT AND FEEDBACK
                                           Give us feedback on Safe Family at:
                                           https://community.mcafee.com/community/home/parental_controls/safe-family


                                           LEARN MORE ABOUT MCAFEE SAFE FAMILY
                                           Please visit our website http://family.mcafee.com/ to learn more about us!


                                           PRIVACY POLICY
                                           View our privacy policy at https://www.mcafee.com/consumer/en-us/policy/global/legal.html



                                                                                         COLLAPSE




                                           REVIEWS                                                                              Review policy and info




                                                 2.2
                                                                         5

                                                                         4

                                                                         3

                                                                         2

                                                    5,070 total          1



                                                    Kanani Watts
                                                                  May 17, 2021
                                                                                                                                             
                                                                                                                                     54

                                                    This app is terrible! It never worked properly! The app did not respond in real time. I always
https://play.google.com/store/apps/details?id=com.mcafee.security.safefamily&referrer=utm_source%3Dlandingpage%26utm_medium%3Dweblink                    2/4
8/10/2021     Case 1:21-cv-00005-MN Safe
                                     Document        41-11
                                         Family – Screen Time & Filed
                                                                Parental09/07/21        Page
                                                                         Control App - Apps    4 of 5Play
                                                                                            on Google  PageID #: 539
                                                    got notifications about my son's computer activity late. There were lots of other issues that I
            Apps                   Categories          Home        Top charts    New releases
                                                    spent HOURS on the phone with technical support trying to fix. Most of those issues had to
                                                    do with the my son...
       My apps
                                                     Full Review
       Shop
                                                    Get Lo
                                                                   May 21, 2021
                                                                                                                                            
                                                                                                                                     34

       Games                                        More trouble than it is worth, cannot recommend. 1. The location function is completely use-
       Kids                                         less, unless you are happy knowing the loction +/- 5km or so, better just to enable share loc-
                                                    ation on google maps. 2. The app blocker is useless, if your kid asks to use something it has
       Editors' Choice
                                                    blocked it is really s...

   Account                                           Full Review

                                                    GodsGraceOnMe 22
   Payment methods
                                                                   May 19, 2021
                                                                                                                                            
                                                                                                                                     17
   My subscriptions
                                                    I never wanted, dont know how got on my phone, slowed the hecl out ofit, and caused me
   Redeem
                                                    issues having tele health appts because it gave itself permission to be over all other apps!!!
   Buy gift card                                    Mcafee has always been sketchy, in my opinipn. It'd come installed on your computer and
   My wishlist                                      when you dony want it after fr...

   My Play activity                                  Full Review

   Parent Guide                                     Moony The Squire
                                                                   June 20, 2021
                                                                                                                                            
                                                                                                                                      25

                                                    It overall does not work. It'll block my kid from things that I have given them permission to be
                                                    on on the app. The screen time limit is late and all you have to do is hit the back button a few
                                                    times and it stops.

                                                                                       READ ALL REVIEWS




                                          WHAT'S NEW
                                          • Bug fixed and performance optimization




                                          ADDITIONAL INFORMATION

                                          Updated                         Size                      Installs
                                          December 14, 2020               18M                       1,000,000+


                                          Current Version                 Requires Android          Content Rating
                                          2.9.2.10840                     4.4 and up                Everyone
                                                                                                    Learn more


                                          Interactive Elements            In-app Products           Permissions
                                          Shares Location                 $0.99 - $99.99 per item   View details


                                          Report                          Offered By                Developer
                                          Flag as inappropriate           McAfee LLC                Visit website
                                                                                                    mmsfeedback@mcafee.com
                                                                                                    Privacy Policy
                                                                                                    Corporate Headquarters
                                                                                                    6220 America Center
                                                                                                    Drive, San Jose, CA
                                                                                                    95002 USA




https://play.google.com/store/apps/details?id=com.mcafee.security.safefamily&referrer=utm_source%3Dlandingpage%26utm_medium%3Dweblink                  3/4
8/10/2021     Case 1:21-cv-00005-MN Safe
                                     Document        41-11
                                         Family – Screen Time & Filed
                                                                Parental09/07/21        Page
                                                                         Control App - Apps    5 of 5Play
                                                                                            on Google  PageID #: 540
            Apps                   Categories           Home       Top charts        New releases


       My apps

       Shop
                                       Similar                                                                                             See more


       Games

       Kids

       Editors' Choice


   Account

   Payment methods
                                        Norton Family Pare           Parental Control & S           Parental Control Kr       Parental Control : S
   My subscriptions
                                        NortonMobile                 Kidslox, Inc.                  Parental Control Kroha    Bit Guardian GmbH
   Redeem

   Buy gift card

   My wishlist
                                       More by McAfee LLC                                                                                  See more
   My Play activity

   Parent Guide




                                        Mobile Security: VP          McAfee® Security f             McAfee® Security f        Safe Connect VPN:
                                        McAfee LLC                   McAfee LLC                     McAfee LLC                McAfee LLC




                                   ©2021 Google Site Terms of Service Privacy Developers About Google | Location: United States Language: English
                                   (United States)
                                   By purchasing this item, you are transacting with Google Payments and agreeing to the Google Payments Terms of Service
                                   and Privacy Notice.




https://play.google.com/store/apps/details?id=com.mcafee.security.safefamily&referrer=utm_source%3Dlandingpage%26utm_medium%3Dweblink                       4/4
